Citation Nr: 1218168	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-45 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, Type II.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for a hypertension and prostate cancer, to include as the result of exposure to herbicides, been raised by the record (see Letter, April 23, 2012), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran was provided a supplemental statement of the case in February 2012 addressing the issue on appeal.  Per his request, he was then scheduled for a Board Video Conference hearing, to be held at the Lebanon, Pennsylvania VA Medical Center (VAMC), on May 15, 2012.  However, prior to the hearing, the Board was forwarded a letter from the Veteran, dated April 26, 2012, in which he identified several private providers in possession of medical evidence to support his claim for service connection.  The letter was dated stamped on April 27, 2012.  The Veteran noted that he had completed and enclosed a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for each provider.  The Veteran requested a postponement of his Board hearing until such time as the RO has the opportunity to review any additional evidence and readjudicate his claim.   Those records should be obtained.
Thereafter, following a review of any additional medical evidence by the RO/AMC, the Veteran's request for a hearing before a VLJ should be scheduled.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request the Veteran's treatment records from the private providers listed in a letter dated April 26, 2012, and associate these records with the claims file, to the extent available.

2.  Following receipt of any additional medical records obtained pursuant to this remand, the RO/AMC should readjudicate the Veteran's claim on appeal and provide the Veteran with a supplemental statement of the case.

3.  If the Veteran's claim remains denied, schedule the Veteran for a travel board hearing or via videoconference.  The Veteran should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

